Citation Nr: 9919999	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-29 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
1996 for the award of a 100 percent evaluation for 
post-traumatic stress disorder.  

2.  Eligibility for Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1970.  He was discharged under honorable conditions.  In July 
1992, the Board of Veterans' Appeals (Board) denied both an 
evaluation in excess of 10 percent for the period from 
November 1989 to August 1991 and an evaluation in excess of 
30 percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  The veteran and his accredited 
representative were provided with copies of the Board 
decision.  

This matter came before the Board on appeal from a March 1993 
rating decision of the North Little Rock, Arkansas, Regional 
Office which, in pertinent part, denied an increased 
evaluation for PTSD.  In October 1993, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In December 1993, the North Little 
Rock, Arkansas, Regional Office, in pertinent part, increased 
the evaluation for PTSD from 30 to 70 percent disabling.  The 
veteran's claims file was subsequently transferred to the 
Jackson, Mississippi, Regional Office (RO).  In March 1997, 
the RO increased the evaluation for PTSD from 70 to 100 
percent; effectuated the award as of October 23, 1996; and 
denied basic eligibility for Dependents' Educational 
Assistance under the provisions of 38 U.S.C. Chapter 35.  In 
February 1998, the veteran was afforded a hearing before a VA 
hearing officer.  In October 1998, the national accredited 
representative submitted a Motion for Reconsideration of 
those portions of the July 1992 Board which denied increased 
evaluations for PTSD.  In May 1999, the Vice Chairman of the 
Board denied the Motion for Reconsideration.  The veteran has 
been represented throughout this appeal by the Paralyzed 
Veterans of America, Inc.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  In July 1992, the Board denied both an evaluation in 
excess of 10 percent for the period from November 1989 to 
August 1991 and an evaluation in excess of 30 percent for 
PTSD.  The veteran and his accredited representative were 
provided with copies of the Board decision.  

3.  In November 1992, the North Little Rock, Arkansas, RO 
denied an evaluation in excess of 30 percent for PTSD.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in November 1992.  He did not submit a 
notice of disagreement with the decision.  

4.  The report of a February 23, 1993 VA examination for 
compensation purposes reflects that the veteran's PTSD was 
productive of significant social and industrial impairment 
which rendered him unemployable.  

5.  The veteran was discharged from active service under 
honorable conditions.  

6.  The record establishes that the total occupational and 
social impairment associated with the veteran's PTSD is 
permanent and unlikely to improve with continued treatment.  


CONCLUSIONS OF LAW

1.  An effective date of February 23, 1993 is warranted for 
the award of a 100 percent schedular evaluation for PTSD.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).  

2.  Basic eligibility for Dependents' Educational Assistance 
allowance under the provisions of 38 U.S.C. Chapter 35 has 
been established.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.807 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran asserts that the record supports assignment of an 
effective date prior to October 23, 1996 for the award of a 
100 percent evaluation for PTSD as he has been consistent 
shown since 1994 or 1995 to be unemployable due to his 
service-connected psychiatric disability.  

A.  Historical Review

In July 1992, the Board denied both an evaluation in excess 
of 10 percent for the period from November 1989 to August 
1991 and an evaluation in excess of 30 percent for PTSD.  The 
veteran and his accredited representative were provided with 
copies of the Board decision.  

In August 1992, the veteran submitted an informal claim for 
an increased evaluation for PTSD.  In November 1992, the 
North Little Rock, Arkansas, Regional Office denied an 
evaluation in excess of 30 percent for PTSD.  The veteran was 
informed in writing of the adverse decision.  He did not 
submit a notice of disagreement with the decision.  

The report of a February 23, 1993 VA psychiatric examination 
for compensation purposes conveys that the veteran complained 
of a deterioration in his condition and strained domestic 
relations.  He reported that he had stopped working for a 
cable television company in 1987.  The veteran was diagnosed 
with PTSD and alcohol abuse in remission.  The VA examiner 
commented that the veteran was "not capable of managing his 
finances."  In March 1993, the veteran submitted an informal 
claim for an increased evaluation for PTSD.  The informal 
claim was apparently received by the North Little Rock, 
Arkansas, Regional Office in March 1993.  In March 1993, the 
North Little Rock, Arkansas, Regional Office denied an 
increased evaluation for PTSD.  In December 1993, the North 
Little Rock, Arkansas, Regional Office increased the 
evaluation for PTSD from 30 to 70 percent disabling.  In 
March 1997, the RO increased the evaluation for PTSD from 70 
to 100 percent and effectuated the award as of October 23, 
1996.  

B.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.400 (1998).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998).  

The pertinent provisions of 38 C.F.R. § 3.400 (1998) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

The provisions of 38 C.F.R. § 3.157 (1998) direct further, in 
pertinent part, that:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's psychiatric disability met 
the schedular criteria for a 100 percent evaluation.  On and 
before November 6, 1996, the Schedule For Rating Disabilities 
directed that that a 100 percent evaluation was warranted for 
PTSD when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in the 
veteran's virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and/or the individual was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The schedular criteria were amended on 
November 7, 1996.  As the veteran was already in receipt of a 
100 percent schedular evaluation prior to the effective date 
of the amendment, the revised criteria are not applicable to 
the determination of the appropriate effective date.  

In reviewing a factual scenario involving the application of 
38 C.F.R. § 4.132, Diagnostic Code 9411 prior to the November 
1996 revision, the United States Court of Appeals for 
Veterans Claims (Court) held that:  

[T]he Board shall determine whether the 
appellant's PTSD disability meets any one 
of the three independent criteria 
required for a 100% PTSD rating.  If the 
Board determines that one of the criteria 
is met, it shall award a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  

A December 1992 Request for Employment Information in 
Connection with Claim for Disability Benefits (VA Form 21-
4192) completed by [redacted], General Manager of [redacted], 
notes that the veteran last worked on August 3, 1987 and was 
currently in receipt of long term disability 
payments due to his PTSD.  As noted above, the report of the 
February 23, 1993 VA psychiatric examination for compensation 
purposes conveys that the veteran had stopped working for a 
cable television company in 1987 and was "not capable of 
managing his finances."  A February 1993 written statement 
from Peter Carson, Ph.D., relates that the veteran attended 
weekly Vietnam veteran group therapy sessions; had been 
diagnosed with severe chronic PTSD; and was unemployable.  

An August 1993 VA hospital summary conveys that the veteran 
was hospitalized following a recent suicide attempt by 
overdose.  The veteran was noted to be unemployed.  The 
veteran was diagnosed with PTSD and depression.  A Global 
Assessment of Functioning (GAF) score of 41-50 was advanced.  
At an August 1993 VA examination for compensation purposes, 
the veteran was reported to have last been employed on a 
full-time basis in 1987.  He was diagnosed with severe 
chronic PTSD with severe depression.  The examiner commented 
that the veteran had exhibited chronically impaired social 
and industrial adaptation since 1987.  A September 1993 VA 
social work evaluation notes that, while he had made "a 
conservative effort in maintaining himself and maintaining 
employment" and had done what was necessary to receive 
training which would make him employable, the veteran's 
vocational training and efforts at securing employment had 
failed.  The treating VA psychiatric social worker 
"recommended that great consideration be given to declare 
this veteran unemployable because of his PTSD condition."  

At a November 1995 VA examination for compensation purposes, 
the examiner diagnosed the veteran with PTSD and advanced a 
GAF score of 40 with moderate to severe symptoms and major 
impairment in areas of work, family functioning, and social 
functioning.  At a February 1996 VA examination for 
compensation purposes, the veteran was reported to exhibit 
approximately the same level of functioning as he had shown 
at the November 1995 VA examination for compensation 
purposes.  

In his May 1997 notice of disagreement, the veteran advanced 
that an effective date of September 1, 1994 was warranted for 
the award of a 100 percent evaluation for PTSD.  At the 
February 1998 hearing on appeal, the accredited 
representative asserted that the record supported an 
effective date of November 6, 1995 for the award of a 100 
percent evaluation for PTSD.  

The Board observes that assignment of effective dates for 
increased evaluations is governed by competent evidence of an 
ascertainable increase in the veteran's service-connected 
disability; the submission of a claim for increased 
compensation; and the VA's receipt thereof.  The Board finds 
that the report of the February 23, 1993 VA psychiatric 
examination for compensation purposes constitutes an informal 
claim for an increased evaluation for PTSD.  38 C.F.R.§ 3.157 
(1998).  The VA examination report and the February 1993 
written statement from Mr. Carson establish that the 
veteran's PTSD rendered him demonstrably unemployable and not 
competent to manage his own finances.  The December 1992 
statement from Mr. [redacted] reflects that the veteran ceased 
working in 1987 and was placed on private long term 
disability as a result of his PTSD.  Such action confirms the 
February 1993 clinical findings as to the severity of the 
veteran's PTSD and associated unemployability.  The veteran 
was afforded multiple VA examinations for compensation 
purposes and periods of hospitalization between February 23, 
1993 and October 23, 1996.  The reports of those examinations 
reflect that the veteran's PTSD continued to be productive of 
significant impairment and to render him unemployable.  
Therefore, the Board finds that February 23, 1993, the date 
of the VA examination for compensation purposes, is the 
appropriate effective date for the award of a 100 percent 
schedular evaluation for PTSD.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.157, 3.400 (1998).  

In addressing any possible contention raised by the 
accredited representative that an effective date prior to 
February 23, 1993 for the 100 percent evaluation is 
warranted, the Board notes that the July 1992 Board decision 
and November 1992 RO decision denied an evaluation in excess 
of 30 percent for PTSD.  The veteran neither appealed to the 
Court from the Board nor submitted a notice of disagreement 
with the RO decision.  The accredited representative's Motion 
for Reconsideration of the July 1992 Board decision was 
denied.  Therefore, the decisions are final.  In reviewing a 
similar factual scenario, the Court observed that:

[T]he appellant had filed a formal claim 
that encompassed secondary service 
connection for his anxiety disorder.  
Nevertheless, pursuant to that 
application the VARO afforded the 
appellant a psychiatric examination and 
determined that his anxiety disorder was 
a non-service-connected condition.  The 
appellant did not appeal that 
determination, and it became final.  See 
38 U.S.C. § 7105(c) (stating that if a 
timely NOD is not filed, the VARO 
determination becomes final).  Because 
that determination is final, it cannot be 
reversed or revised absent evidence that 
the decision was clearly and unmistakably 
erroneous.  See 38 U.S.C. § 5109A; 38 
C.F.R. § 3.105 (1998).  The appellant has 
not specifically alleged clear and 
unmistakable error before this Court or 
the Board.  See Fugo v. Brown 6 Vet. App. 
40, 44 (1993).  Therefore, the date that 
his 1964 application for compensation 
benefits was filed cannot serve as the 
effective date of his recent award of 
secondary service connection for his 
anxiety disorder.  See Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).  (holding that 
for effective date purposes, "the 
application . . . must be an application 
on the basis of which the increased 
rating was awarded"); Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  
("The fact that the appellant had 
previously submitted claim applications, 
which had been denied, is not relevant to 
the assignment of an effective date based 
on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997).  
(holding that an application that had 
been previously denied could not preserve 
an effective date for a later grant of 
benefits based on a new application).  
Lalonde v. West, __Vet. App. __ No. 97-
841, slip op. at 7 (May 11, 1999).  

As the report of the February 23, 1993 VA examination for 
compensation purposes is the earliest document of record 
received following the final November 1992 RO decision which 
may be reasonably construed as a claim for an increased 
evaluation, the Board concludes that an effective date of 
February 23, 1993 for the award of a 100 percent schedular 
evaluation for PTSD is warranted.  


II.  Dependents' Educational Assistance

Dependents' Educational Assistance under the provisions of 38 
U.S.C Chapter 35 may be paid to a child or the surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran was 
discharged from service under conditions other than 
dishonorable or died in service and has a permanent total 
service-connected disability; a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; the veteran died as a result of a 
service-connected disability; or the veteran is a 
serviceperson on active duty as a member of the Armed Forces 
and now is, and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign government 
or power.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.807 (1998).  

The veteran asserts on appeal that his PTSD is productive of 
permanent total disability.  The provisions of 38 
C.F.R.§ 3.340 (1998) direct, in pertinent part, that:

(a)  Total disability ratings--(1) 
General.  Total disability will be 
considered to exist when there is present 
any impairment of mind or body which is 
sufficient to render it impossible for 
the average person to follow a 
substantially gainful occupation.  Total 
disability may or may not be permanent.  
Total ratings will not be assigned, 
generally, for temporary exacerbations or 
acute infectious diseases except where 
specifically prescribed by the schedule.  

***

(b)  Permanent total disability.  
Permanence of total disability will be 
taken to exist when such impairment is 
reasonably certain to continue throughout 
the life of the disabled person.  The 
permanent loss or loss of use of both 
hands, or of both feet, or of one hand 
and one foot, or of the sight of both 
eyes, or becoming permanently helpless or 
bedridden constitutes permanent total 
disability.  Diseases and injuries of 
long standing which are actually totally 
incapacitating will be regarded as 
permanently and totally disabling when 
the probability of permanent improvement 
under treatment is remote.  Permanent 
total disability ratings may not be 
granted as a result of any incapacity 
from acute infectious disease, accident, 
or injury, unless there is present one of 
the recognized combinations or permanent 
loss of use of extremities or sight, or 
the person is in the strict sense 
permanently helpless or bedridden, or 
when it is reasonably certain that a 
subsidence of the acute or temporary 
symptoms will be followed by irreducible 
totality of disability by way of 
residuals.  The age of the disabled 
person may be considered in determining 
permanence.  

At an April 1998 VA examination for compensation purposes, 
the veteran was diagnosed with PTSD manifested by a GAF score 
of 45 with serious symptoms and serious impairment in social 
and occupational functioning marked by social isolation and 
inability to function at work.  The VA examiner commented 
that:

There is no evidence that [the veteran] 
has improved since his last examination.  
It is unlikely that he will improve to 
the extent of becoming employable.  

The report of the most recent VA examination for compensation 
purposes of record reflects that the veteran's PTSD renders 
him unemployable and it is reasonably certain that such 
impairment will continue throughout his life.  38 C.F.R. 
§ 3.340 (1998).  Therefore, the Board finds that the evidence 
establishes permanency of the current 100 percent evaluation 
assigned for PTSD.  Given this finding and as the veteran was 
discharged under honorable conditions, the Board concludes 
that the basic eligibility for Dependents' Educational 
Assistance under the provisions of 38 U.S.C. Chapter 35 has 
been established.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.807 (1998).  


ORDER

An effective date of February 23, 1993 is warranted for the 
award of a 100 percent 


schedular evaluation for PTSD.  Basic eligibility for Chapter 
35 Dependents' Educational Assistance is established.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

